MEMORANDUM
MEREDITH, Chief Judge.
Pursuant to the order directed to defendant on October 6, 1976, the above cause was *675set for review on November 9, 1976. Plaintiff appeared in person and by Elmer V. A. Bayer, his attorney. Defendant remains in default and is represented by the United States Attorney and Joseph E. Moore, Assistant United States Attorney.
Evidence from the medical report of Doctor Lee Blount, Jr., M.D., previously submitted to the Department of Health, Education, and Welfare, dated August 25, 1975, and listed as Exhibit 15 in the Department’s hearing of September 9, 1975, before the Department’s Administrative Law Judge, established that plaintiff was suffering from vertigo, mental confusion, and physical disabilities, including pain on walking and numbness in lower extremities, hypere-mia, peripheral arterial disease, nervousness, slurred speech, atoxic type gait, neuroses, and chronic brain dysfunction, and that because of both mental and physical disability plaintiff is incapacitated from working at any occupation which his age, training, experience, or education will fit him and that plaintiff is permanently and totally disabled and has been so disabled since September 1974.
Evidence further showed that plaintiff is a qualified wage earner as determined by the decision of the Administrative Law Judge.
The Court finds that plaintiff is totally and permanently disabled and has been so disabled since September 1974 and plaintiff will be awarded permanent and total disability benefits as provided by law as a qualified wage earner and defendant will be ordered to pay weekly disability benefits to plaintiff back to September 1974 and in the future in accordance with the provisions of the Social Security Act.